 
 
IV 
111th CONGRESS
1st Session
H. RES. 959 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2009 
Mr. Poe of Texas submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit the consideration of a regulation of individual activity disguised as a tax. 
 
 
That clause 5 of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following: 
 
(d)It shall not be in order to consider a bill, joint resolution, amendment, or conference report carrying an increase in the amount of tax imposed on individuals under chapter 1 of the Internal Revenue Code of 1986 if such tax is determined by reference (directly or indirectly) to the gross income of the taxpayer and the imposition of the tax is based solely on the taxpayer’s violation of a condition.. 
 
